Title: James Alexander to Cadwallader Colden, 9 June 1754
From: Alexander, James
To: Colden, Cadwallader


Dear Sir
New York May [June] 9th 1754
I communicated yours of May 16th and 28th and my Answers to Mr. Pownal Mr. Peeters and Mr. Franklin.
Before I communicated them to Mr. Pownal, he had thought of forewith building one Vessel of force and sundry small Vessels to attend her, to prevent the boarding of the larger by Cannoes and Pereagoes upon Lake Ontario, and on the many good Consequences of that scheme, when I told him you had thought on nearly the same thing, which introduced the communicating them to him.

I had some conversation with Mr. Franklin and Mr. Peeter, as to the Uniting the Colonies, and the Difficulties thereof by effecting our liberties on the one hand, or being ineffectual on the other. Whereon Mr. Franklin promised to set down some hints of a scheme that he thought might do which accordingly he sent to me to be transmitted to you and it’s inclosed.
To me it seems extreamly well digested, and at first sight avoids many difficulties that had accur’d to me.
Some difficulties still remain. For Example there cannot be found men tolorably skilled in Warlike affairs to be chosen for the Grand Council. And there’s danger in communicating to them the Schemes to be put in execution for fear of a discovery to the Enemy. Whether this may not be in some measure remedied by a Council of State of a few persons to be chosen by the Grand Council at their stated meetings which Council of State to be allways attending the Governour General, and with him to degest before hand all matters to be laid before the next Grand Council, and only the General but not the particular plans of Operation.
   That the Governour General and that Council of State issue the Orders for the payment of Monies so far as the Grand Council have before hand agreed may be issued for any General plan to be executed. That the Governour General and Council of State at every meeting of the Grand Council Lay before them their Accounts and Transactions since the last meeting, at least so much of their Transactions as is safe to be made Publick. This Council of State to be something like that of the United provinces, and the Grand Council to resemble the States General. That the Capacity and Ability of the persons to be chosen of the Council of State and Grand Council be their only Qualifications whether members of the respective bodies that chuse them or not. That the Grand Council with the Governour Generall have power to encrease but not to decrease the Duties laid by Act of Parliament And have power to issue bills of Credit on Emergencies to be Sunk by the encreas’d funds bearing a small interest but not to be tenders. I am Dear Sir Your most Obedient and most humble Servant
Ja: Alexander
